Case 8:20-cv-02212-VMC-CPT Document 25 Filed 11/04/20 Page 1 of 9 PageID 246




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

   DEBORAH FLICKINGER,

              Plaintiff,
   v.                                      Case No. 8:20-cv-2212-T-33CPT

   LOVE’S TRAVEL STOPS & COUNTRY
   STORES, INC.,

              Defendant.
                                   /

                                   ORDER

         This matter comes before the Court upon consideration of

   Defendant Love’s Travel Stops & Country Stores, Inc.’s Motion

   to Dismiss Complaint or, in the alternative, Motion for a

   More Definite Statement (Doc. # 10), filed on October 6, 2020.

   Plaintiff Deborah Flickinger responded on October 16, 2020.

   (Doc. # 16). For the reasons below, the Motion is granted.

   I.    Background

         This case arose out of a slip-and-fall at a Love’s truck

   stop in Richmond Hill, Georgia. (Doc. # 1-1). On August 19,

   2019, Flickinger visited the truck stop to get a tire on her

   vehicle repaired. (Id. at ¶ 7-8). It was raining that day,

   and a Love’s employee told Flickinger “to pull her tractor

   trailer into the garage.” (Id. at ¶ 8). Flickinger did so,

   and when she stepped out of her vehicle, “she slipped and



                                       1
Case 8:20-cv-02212-VMC-CPT Document 25 Filed 11/04/20 Page 2 of 9 PageID 247




   fell[,]     seriously    injuring        herself.”    (Id.).        Flickinger

   alleges that the floor, which was made of either concrete or

   cement, had “a very shiny finish to it” and “was very wet.”

   (Id.). Flickinger further avers that “[t]here were no warning

   cones up,” and “[s]he was not told in advance that the floor

   was slippery.” (Id.).

          Flickinger initially filed this action in state court on

   August 11, 2020. (Doc. # 1-1). On September 18, 2020, Love’s

   removed the case to this Court on the basis of diversity

   jurisdiction. (Doc. # 1).

          On October 6, 2020, Love’s moved to dismiss the complaint

   for failure to state a claim or, in the alternative, for a

   more    definite    statement.      (Doc.    #   10).        Flickinger     has

   responded (Doc. # 16), and the Motion is now ripe for review.

   II.    Legal Standard

          On a motion to dismiss pursuant to Federal Rule of Civil

   Procedure    12(b)(6),    this    Court     accepts     as    true    all   the

   allegations in the complaint and construes them in the light

   most    favorable   to   the     plaintiff.      Jackson       v.    Bellsouth

   Telecomms., 372 F.3d 1250, 1262 (11th Cir. 2004). Further,

   the Court favors the plaintiff with all reasonable inferences

   from the allegations in the complaint. Stephens v. Dep’t of




                                        2
Case 8:20-cv-02212-VMC-CPT Document 25 Filed 11/04/20 Page 3 of 9 PageID 248




   Health & Human Servs., 901 F.2d 1571, 1573 (11th Cir. 1990).

   But,

          [w]hile a complaint attacked by a Rule 12(b)(6)
          motion to dismiss does not need detailed factual
          allegations, a plaintiff’s obligation to provide
          the grounds of his entitlement to relief requires
          more than labels and conclusions, and a formulaic
          recitation of the elements of a cause of action
          will not do. Factual allegations must be enough to
          raise a right to relief above the speculative
          level.

   Bell   Atl.   Corp.   v.   Twombly,    550   U.S.   544,   555   (2007)

   (quotations and citations omitted). Courts are not “bound to

   accept as true a legal conclusion couched as a factual

   allegation.” Papasan v. Allain, 478 U.S. 265, 286 (1986). The

   Court must limit its consideration to “well-pleaded factual

   allegations,    documents    central    to   or   referenced     in   the

   complaint, and matters judicially noticed.” La Grasta v.

   First Union Sec., Inc., 358 F.3d 840, 845 (11th Cir. 2004).

          Under Rule 12(e), “[a] party may move for a more definite

   statement of a pleading . . . [if it] is so vague or ambiguous

   that the party cannot reasonably prepare a response.” Fed. R.

   Civ. P. 12(e). Such motions are disfavored because the Federal

   Rules generally require only notice pleadings. Scarfato v.

   Nat’l Cash Reg. Corp., 830 F. Supp. 1441, 1443 (M.D. Fla.

   1993). Therefore, “[t]he basis for requiring a more definite

   statement is not that the complaint lacked details but rather


                                     3
Case 8:20-cv-02212-VMC-CPT Document 25 Filed 11/04/20 Page 4 of 9 PageID 249




   that the complaint is unintelligible and the defendant is

   unable to respond.” Riviera Fort Myers Condo. Ass’n, Inc. v.

   QBE Ins. Corp., No. 2:13-cv-494-FtM-38UAM, 2013 WL 12388599,

   at *1 (M.D. Fla. Aug. 14, 2013). “If a pleading provides

   sufficient notice of the claim or defense, litigants should

   obtain additional details through the liberal discovery rules

   and not through Rule 12(e).” Burnetti v. Westchester Fire

   Ins. Co., No. 8:18-cv-482-T-23JSS, 2018 WL 7253073, at *2

   (M.D. Fla. May 24, 2018) (citation omitted).

   III. Discussion

         The Court will first address the choice-of-law issue

   presented by this case, followed by Love’s Motion.            See In

   re Takata Airbag Prods. Liab. Litig., No. 14-24009-CV-MORENO,

   2016 WL 6072406, at *3 (S.D. Fla. Oct. 14, 2016) (finding the

   choice-of-law question ripe at the motion-to-dismiss stage

   because the court could decide the issue “without further

   factual development”); see also Rossi v. Pocono Point, LLC,

   No. 6:08-cv-750-Orl-28KRS, 2009 WL 435064, at *4 (M.D. Fla.

   Feb. 20, 2009) (addressing choice of law sua sponte).

         A. Choice of Law

          “A federal district court sitting in diversity must

   apply the choice of law rules of the forum state.” Jeffers v.

   Kerzner Int’l Hotels Ltd., 319 F. Supp. 3d 1267, 1270 (S.D.


                                     4
Case 8:20-cv-02212-VMC-CPT Document 25 Filed 11/04/20 Page 5 of 9 PageID 250




   Fla. 2018) (citing Trumpet Vine Invs., N.V. v. Union Cap.

   Partners I, Inc., 92 F.3d 1110, 1115 (11th Cir. 1996)).

   Regarding tort actions, “Florida resolves conflict-of-law

   questions according to the ‘most significant relationship’

   test.” Grupo Televisa, S.A. v. Telemundo Commc’ns Grp., Inc.,

   485 F.3d 1233, 1240 (11th Cir. 2007).

         Courts consider four factors in determining which state

   has the most significant relationship: (1) “the place where

   the injury occurred”; (2) “the place where the conduct causing

   the    injury     occurred”;       (3)       “the     [domicile],    residence,

   nationality, place of incorporation and place of business of

   the parties”; and (4) “the place where the relationship, if

   any, between the parties is centered.” Michel v. NYP Holdings,

   Inc., 816 F.3d 686, 694 (11th Cir. 2016). “Generally, in tort

   cases, the location where the injury occurred is the decisive

   consideration in determining the applicable choice of law.”

   Jeffers, 319 F. Supp. 3d at 1271 (citing Bishop v. Fla.

   Specialty Paint Co., 389 So.2d 999, 1001 (Fla. 1980)).

         Here,     the parties disagree over whether substantive

   Florida or Georgia law applies to the instant case. (Doc. #

   10    at   6    n.3;   Doc.    #    16       at     2).   However,   the   facts

   unquestionably favor the application of Georgia substantive

   law. First, the accident occurred in Georgia. (Doc. # 1-1 at


                                            5
Case 8:20-cv-02212-VMC-CPT Document 25 Filed 11/04/20 Page 6 of 9 PageID 251




   ¶   8).   Second,    the    alleged         maintenance         of   a   dangerous

   condition, and the related failure to warn business invitees

   of this condition, also occurred at the truck stop in Georgia.

   (Id.). With respect to the third factor, while Flickinger is

   a Florida citizen and Love’s owns business locations in

   Florida, Love’s is incorporated and has its principal place

   of business in Oklahoma. (Id. at ¶ 2; Doc. # 3 at 2). Finally,

   the parties’ relationship – if any – stems from Flickinger’s

   slip and fall in Georgia. (Doc. # 1-1).

         Therefore, the only connection this case has to Florida

   is the fact that Flickinger is a Florida citizen. Given the

   overwhelming       contacts      this       matter     has       with     Georgia,

   Flickinger’s       claim   for    negligence         is    governed           by   the

   substantive law of Georgia. See Jeffers, 319 F. Supp. 3d at

   1271 (finding that Bahamian law applied because that is where

   the   slip   and    fall   occurred     and     only      two    out     of    eleven

   defendants were incorporated in Florida); see also Jenkins v.

   Rockwood, 820 So.2d 426, 427 (Fla. 4th DCA 2002) (applying

   Louisiana law because that is “where the injury occurred”).

         B. Motion to Dismiss

         Love’s argues that Flickinger’s complaint should be

   dismissed for failure to state a claim under Rule 12(b)(6)

   because Flickinger “fail[ed] to allege facts supporting that


                                           6
Case 8:20-cv-02212-VMC-CPT Document 25 Filed 11/04/20 Page 7 of 9 PageID 252




   [Love’s] had actual or constructive notice of the purported

   [dangerous] condition.” (Doc. # 10 at 3). Because the Court

   concludes that Flickinger has failed to allege any such

   supporting facts, which is fatal at this stage, the Court

   need only address this argument.

         Although   not   entirely   clear,   Flickinger’s    complaint

   appears to bring a state law premises liability action against

   Love’s. “Under Georgia law, a premises owner owes a duty of

   reasonable care to its invitees, and can be held liable for

   its failure to exercise ordinary care to keep the premises

   safe.” Rivera v. Capmark Fin., Inc., No. 1:12-CV-1097-CAP,

   2013 WL 12248217, at *2 (N.D. Ga. Feb. 28, 2013). When a

   premises liability action is based on a slip and fall, the

   plaintiff must plead that: “(1) the defendant had actual or

   constructive knowledge of the hazard; and (2) the plaintiff,

   despite exercising ordinary care for his or her own personal

   safety, lacked knowledge of the hazard due to the defendant’s

   actions or to conditions under the defendant’s control.” Am.

   Multi-Cinema, Inc. v. Brown, 679 S.E.2d 25, 27 (Ga. 2009).

         Here, Flickinger has not pled any facts supporting a

   plausible inference that Love’s had actual or constructive

   knowledge of the water located under or beside Flickinger’s

   vehicle in the truck stop garage. Rather, Flickinger states


                                     7
Case 8:20-cv-02212-VMC-CPT Document 25 Filed 11/04/20 Page 8 of 9 PageID 253




   in a conclusory manner that Love’s “knew or should have known”

   of the alleged dangerous condition. (Doc. # 1-1 at ¶ 5).

         Therefore, Flickinger has not met her burden under Rule

   12(b)(6) of stating a claim for relief beyond a speculative

   level. See, e.g., Harding v. NCL (Bah.) Ltd., 90 F. Supp. 3d

   1305, 1307-08 (S.D. Fla. 2015) (holding that the plaintiff

   did not sufficiently allege actual or constructive notice

   because “her allegation that [the defendant] knew or should

   have known that the [floor] was wet . . . [was] bereft of

   supporting facts”). Accordingly, Love’s Motion is granted,

   and the complaint is dismissed without prejudice. See Navarro

   v. Carnival Corp., No. 19-21072-CIV-MORENO, 2020 WL 1307185,

   at *4-5 (S.D. Fla. Mar. 19, 2020) (dismissing a negligence

   claim without prejudice because “the threadbare allegation

   that [the defendant] ‘was or should have been aware’ of the

   risk creating condition is not enough to state a claim for

   negligence”); see also Crutchfield Props., LLLP v. Ashgan

   Prods., LLC, No. 4:17-CV-0076-HLM, 2017 WL 10574523, at *5-6

   (N.D. Ga. June 30, 2017) (dismissing a claim without prejudice

   because the complainant “set forth conclusory assertions and

   legal conclusions” and “the counts themselves contain[ed] no

   factual allegations at all, and simply [were] threadbare

   recitals of the elements of a cause of action.”).


                                     8
Case 8:20-cv-02212-VMC-CPT Document 25 Filed 11/04/20 Page 9 of 9 PageID 254




          C. Motion for a More Definite Statement

          Because      the   Court    dismisses   the     complaint     without

   prejudice, it need not address the alternative Motion for a

   More Definite Statement. However, the Court notes Love’s

   concern that the complaint does not provide adequate notice

   of    the   cause    of   action   alleged.    (Doc.   #   10   at   11-13).

   Therefore, for the sake of clarity, the Court suggests that

   Flickinger include an actual count in the amended complaint,

   labeled with the cause of action under which she seeks relief.

   The Court also suggests that Flickinger separate out her

   allegations into additional paragraphs.

          Accordingly, it is

          ORDERED, ADJUDGED, and DECREED:

   (1)    Defendant Love’s Travel Stops & Country Stores, Inc.’s

          Motion to Dismiss Complaint (Doc. # 10) is GRANTED.

   (2)    The complaint is DISMISSED without prejudice.

   (3)    Flickinger may file an amended complaint by November 18,

          2020.

          DONE and ORDERED in Chambers, in Tampa, Florida, this

   4th day of November, 2020.




                                         9
